UNITED STATES DISTRICT COURT
                                                                          SEP 13
WESTERN DISTRICT OF NEW YORK
                                                                                M G UT
                                                                             UlSTl
CARA FOLEY,

                       Plaintiff,
                                                        DECISION AND ORDER
              V.

                                                        I:I8-CV-005I2EAW
COMMISSIONER OF SOCIAL SECURITY,

                       Defendant.




                                    INTRODUCTION


       Represented by eounsel,PlaintiffCara Foley("Plaintiff)brings this aetion pursuant

to Title II ofthe Soeial Security Act(the "Act"), seeking review ofthe final decision ofthe

Commissioner of Soeial Security (the "Commissioner," or "Defendant") denying her

application for disability insurance benefits ("DIE"). (Dkt. 1). This Court has jurisdiction

over the matter pursuant to 42 U.S.C. § 405(g). Presently before the Court are the parties'

cross-motions for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules

of Civil Procedure (Dkt. II; Dkt. 14), and Plaintiffs reply (Dkt. 16). For the reasons

discussed below. Plaintiffs motion (Dkt. II) is denied and the Commissioner's motion

(Dkt. 14)is granted.




                                             1-
                                    BACKGROUND


       Plaintiff protectively filed her application for DIE on October 28,2014. (Dkt. 10 at

70, 136).' In her application. Plaintiff alleged disability fi^om March 20, 2013, due to

several impairments, including: postherpetic neuralgia, anxiety, and recurring shingles.

{Id. at 70,136). Plaintiffs application was initially denied on January 30,2015. {Id. at 70,

136-47).    A video hearing was held before administrative law judge ("ALJ") David J.

Begley on December 27, 2016. {Id. at 70, 66-92). Plaintiff appeared in Buffalo, New

York, and the ALJ presided over the hearing fi-om Alexandria, Virginia. {Id.). On April

4, 2017, the ALJ issued an unfavorable decision. {Id. at 83-113). Plaintiff requested

Appeals Council review; her request was denied on March 5, 2018, making the ALJ's

determination the Commissioner's final decision. {Id. at 4-7). This action followed.

                                  LEGAL STANDARD


I.     District Court Review


       "In reviewing a final decision ofthe [Social Security Administration ("SSA")],this

Court is limited to determining whether the SSA's conclusions were supported by

substantial evidence in the record and were based on a correct legal standard." Talavera

V. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation omitted); see also 42 U.S.C.

§ 405(g). The Act holds that a decision by the Commissioner is "conclusive" if it is

supported by substantial evidence. 42 U.S.C.§ 405(g). "Substantial evidence means more


'      When referencing the page number(s)ofdocket citations in this Decision and Order,
the Court will cite to the CM/ECF-generated page numbers that appear in the upper
righthand comer of each document.
than a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion." Moran v. Astrue, 569 F.3d 108, 112(2d Cir. 2009)

(quotation omitted). It is not the Court's function to "determine de novo whether [the

claimant] is disabled." Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation

omitted); see also Wagner v. Sec'y ofHealth & Human Servs., 906 F.2d 856, 860(2d Cir.

1990) (holding that review of the Secretary's decision is not de novo and that the

Secretary's findings are conclusive ifsupported by substantial evidence). However,"[t]he

deferential standard of review for substantial evidence does not apply to the

Commissioner's conclusions oflaw." Byam v. Barnhart, 336 F.3d 172,179(2d Cir. 2003)

(citing Townley v. Heckler, 748 F.2d 109, 112(2d Cir. 1984)).

II.    Disability Determination


       An ALJ follows a five-step sequential evaluation to determine whether a claimant

is disabled within the meaning ofthe Act. See Parker v. City ofNew York, 476 U.S. 467,

470-71 (1986). At step one, the ALJ determines whether the claimant is engaged in

substantial gainful work activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not

disabled. If not, the ALJ proceeds to step two and determines whether the claimant has an

impairment, or combination ofimpairments,that is "severe" within the meaning ofthe Act,

in that it imposes significant restrictions on the claimant's ability to perform basic work

activities. Id. § 404.1520(c). If the claimant does not have a severe impairment or
combination of impairments, the analysis concludes with a finding of"not disabled," If

the claimant does have at least one severe impairment, the ALJ continues to step three.

       At step three, the ALJ examines whether a claimant's impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of

Regulation No.4(the "Listings"). Id. § 404.1520(d). Ifthe impairment meets or medically

equals the criteria of a Listing and meets the durational requirement {id. § 404.1509), the

claimant is disabled. If not,the ALJ determines the claimant's residual functional capacity

("RFC"), which is the ability to perform physical or mental work activities on a sustained

basis, notwithstanding limitations for the collective impairments. See id. § 404.1520(e).

       The ALJ then proceeds to step four and determines whether the claimant's RFC

permits the claimant to perform the requirements of his or her past relevant work. Id.

§ 404.1520(f). If the claimant can perform such requirements, then he or she is not

disabled. If he or she cannot, the analysis proceeds to the fifth and final step, wherein the

burden shifts to the Commissioner to show that the claimant is not disabled.             Id.

§ 404.1520(g). To do so,the Commissioner must present evidence to demonstrate that the

claimant "retains a residual functional capacity to perform alternative substantial gainful

work which exists in the national economy" in light of the claimant's age, education, and

work experience. Rosa v. Callahan, 168 F.3d 72, 77(2d Cir. 1999)(quotation omitted);

see also 20 C.F.R. § 404.1560(c).




                                            -4
                                      DISCUSSION


I.     The ALJ's Decision


       In determining whether Plaintiff was disabled, the ALJ applied the five-step

sequential evaluation set forth in 20 C.F.R. § 404,1520, Initially, the ALJ determined that

Plaintiff last met the insured status requirements ofthe Act on September 30, 2015, (Dkt,

10 at 72), At step one, the ALJ determined that Plaintiff had not engaged in substantial

gainful work activity during the period from her alleged onset date of March 20, 2013,

through her date last insured of September 30, 2015, {Id.).

       At step two,the ALJ found that through the date last insured Plaintiff suffered from

the severe impairments of: postherpetic neuralgia and anxiety, {Id.). The ALJ further

found that Plaintiffs status post-appendicitis and history of mitochondrial myopathy and

camitine palmitoyltransferase II deficiency (the "Deficiency") were non-severe, {Id. at

72-73),

       At step three, the ALJ found that through the date last insured Plaintiff did not have

an impairment or combination of impairments that met or medically equaled the severity

of any Listing, {Id. at 73), The ALJ particularly considered the criteria of Listings 1,02

and 12,06 in reaching his conclusion, {Id. at 73-74),

       Before proceeding to step four,the ALJ determined that through the date last insured

Plaintiff retained the RFC to perform a range of light work as defined in 20 C,F,R,

§ 404,1567(b), with the additional limitations that Plaintiff:

       must avoid concentrated exposure to extreme heat and cold; avoid hazardous
       machinery, unprotected heights, and open flames; can do simple, routine
                                            -5-
       repetitive tasks; and must work in a low stressjob, defined as having no fixed
       production quotas, no hazardous conditions, only occasional decision
       making, and only occasional changes in the work setting.

{Id. at lA-11). At step four, the ALJ found that Plaintiff was unable to perform any past

relevant work. (Mat 78).

       At step five, the ALJ relied on the testimony of a vocational expert ("VE") to

conclude that through the date last insured, considering Plaintiffs age, education, work

experience, and RFC, there were jobs that exist in significant numbers in the national

economy that Plaintiff could have performed, including the representative occupations of

mail room clerk, office helper, and cafeteria worker. {Id. at 78-79). Accordingly, the ALJ

found that Plaintiff was not disabled as defined in the Act. {Id. at 79).

II.    The Commissioner's Determination is Supported by Substantial Evidence
       and Free from Legal Error


       Plaintiff asks the Court to remand this matter to the Commissioner, arguing;(1) it

was erroneous for the ALJ to find that Plaintiffs Deficiency occurred after the date last

insured and did not occur for the 12 months necessary to qualify as a "severe" impairment;

(2) the ALJ erred in failing to include any left upper extremity limitations in its RFC

finding; and (3) the ALJ's RFC finding was unsupported by the evidence recited in the

decision. (Dkt. 11-1 at 16-27). The Court has considered each ofthese arguments and, for

the reasons discussed below, finds them to be without merit.




                                            -6-
       A.     Severe Impairment Determination


       Plaintiff argues the ALJ's finding that Plaintiffs impairment of the Deficiency

"occurred either after the date last insured []or ha[s] not yet occurred for the 12 months

necessary to qualify as a severe impairment" is not supported by substantial evidence,

(Dkt. 11-1 at 16-21). The Court is not persuaded by Plaintiffs argument for the following

reasons.



              1.     The Step Two Severitv Standard


       At step two ofthe disability analysis, the ALJ determines whether the claimant has

an impairment, or combination of impairments, that is "severe" within the meaning ofthe

Act, in that it imposes significant restrictions on the claimant's ability to perform basic

work activities. Id. § 404.1520(c). "An impairment must be established by medical

evidence consisting of signs, symptoms, and laboratory findings." Colon v. Astrue, No.

03:08-CV-1276(DJS),2009 WL 1289244, at *1(D. Conn. May 6,2009)(citing 20 C.F.R.

§404.1508). The Commissioner's Regulations define "basic work activities" as "the

abilities and aptitudes necessary to do most jobs," including "walking, standing, sitting,

lifting, pushing, pulling, reaching, carrying, or handling";"[cjapacities for seeing, hearing,

and speaking"; "[ujnderstanding, carrying out, and remembering simple instructions";

"[u]se of judgment"; "[rjesponding appropriately to supervision, co-workers and usual




                                            -7
work situations"; and "[d]ealing with changes in a routine work setting." 20 C.F.R.

§ 404.1522(b).

      "An impairment 'must last or be expected to last for a continuous period of 12

months.'" lannopollo v. Barnhart, 280 F. Supp. 2d 41, 46(W.D.N.Y. 2003)(quoting 20

C.F.R. § 404.1509); see Barnhart v. Walton, 535 U.S. 212, 213 (2002)(holding that the

Social Security Act requires both the impairment and the subsequent inability to engage in

any substantial gainful activity to last twelve months to meet the durational requirement).

Additionally, to receive DIE benefits, a claimant must show the onset of the disability

occurred before the date last insured. See SSR 83-20(1983)("A title II worker cannot be

found disabled under the Act unless insured status is also met at a time when the evidence


establishes the presence of a disabling condition(s).").

      "The claimant bears the burden of presenting evidence establishing severity."

Taylor v. Astrue, 32 F. Supp. 3d 253, 265 (N.D.N.Y. 2012), adopted, 32 F. Supp. 3d 253

(N.D.N.Y. 2012). Step two's "severity" requirement is de minimis and is meant only to

screen out the weakest of claims. Dixon v. Shalala, 54 F.3d 1019, 1030 (2d Cir. 1995).

Despite this lenient standard, the "'mere presence of a disease or impairment, or

establishing that a person has been diagnosed or treated for a disease or impairment' is not,

by itself, sufficient to render a condition 'severe.'" Taylor, 32 F. Supp. 3d at 265(quoting

Coleman v. Shalala, 895 F. Supp. 50, 53 (S.D.N.Y. 1995)). Rather, "to be considered

severe, an impairment or combination of impairments must cause 'more than minimal

limitations in [a claimant's] ability to perform work-related functions.'" Windom v.

                                            -8-
Berryhill, No.6:17-cv-06720-MAT,2018 U.S. Dist. LEXIS 176372, at *7(W.D.N.Y. Oct.

14,2018)(quoting Donahue v. Calvin,No.6:17-CV-06838(MAT),2018 U.S. Dist. LEXIS

87554, at *15(W.D.N.Y. May 24,2018))(alteration in original).

             2.     The ALJ*s Consideration of Plaintiffs Impairments


      Plaintiff claims the record shows she suffered from "fatigue and muscle weakness

dating back to at least 2013." (Dkt. 11-1 at 17-18;^eeDkt. 10 at 361-62,366-67). On June

30, 2015, Dr. Julian L. Ambrus recommended that Plaintiff get a muscle biopsy (Dkt. 10

at 556), which Plaintiff underwent on August 21,2015 {id. at 744-45). The biopsy results

were returned on September 16, 2015, and on November 10, 2015, Plaintiff met with Dr.

Ambrus to discuss the results of her biopsy. {Id. at 555). At that time. Dr. Ambrus

diagnosed Plaintiff with the Deficiency and gave her a supplement prescription for

treatment. {Id.). On February 9, 2016, Plaintiff had an appointment with Dr. Ambrus

where she reported she had not started taking one of the supplements she was prescribed,

but that she felt somewhat better. {Id. at 554). The parties do not appear to dispute that

the duration of the alleged impairment from the Deficiency did not last beyond February

9, 2016. Plaintiffs date last insured was September 30, 2015. {Id. at 72).

      Plaintiff has failed to meet her burden of establishing that the Deficiency was an

impairment before the biopsy was performed, let alone a severe impairment. Even if the

record does support Plaintiffs claim that she has suffered from fatigue and weakness since

2013, there can be no finding of an impairment unless it has been "shown by medically

acceptable clinical and laboratory diagnostic techniques." Johnson v. Berryhill, No. 2:16-

                                          -9-
cv-58, 2017 WL 2671076, *9 (D. Vt. June 21, 2017)(quotations omitted). The record

shows no laboratory tests were performed to diagnose the cause of the fatigue and

weakness until August 21, 2015. (Dkt. 10 at 744-45). Accordingly, Plaintiff could not

establish that the Deficiency constituted an impairment before the test was performed on

August 21, 2015. Given that the impairment from the Deficiency did not go beyond

February 9, 2016, the ALJ's determination that the impairment did not occur for the 12

months necessary to qualify as a severe impairment {id. at 72)is supported by substantial

evidence.


      Plaintiff argues the ALJ "was not medically qualified to disregard all of Plaintiffs

symptoms ... simply because she did not receive a formal diagnosis until slightly prior to

the date last insured" and should have further developed the administrative record to

establish the onset date ofthe Deficiency. (Dkt. 11-1 at 18-19). This argument is without

merit. The ALJ did not disregard Plaintiffs symptoms; rather, he was bound to follow the

various statutes and regulations that provide that the existence of an impairment cannot be

found unless there has been a showing of medically acceptable clinical and laboratory

diagnostic techniques in addition to Plaintiffs testimony regarding symptoms. See Vella

V. Comm 'r ofSoc. Sec., 394 F. App'x 755,757(2d Cir. 2010)("[A]n individual's statement

as to pain or other symptoms shall not alone be conclusive evidence of disability ...there

must be medical signs and findings, established by medically acceptable clinical or

laboratory diagnostic techniques, which show the existence of a medical impairment."

(quoting 42 U.S.C. § 423(d)(5)(A)));     also 20 C.F.R. § 404.1508.

                                          - 10-
       Additionally, Plaintiff has failed to establish the severity ofthe alleged impairment.

The record before the Court shows that Plaintifffelt better by February 6,2016,after taking

most of her prescribed supplements. See Mongeur v. Heckler, 722 F.2d 1033, 1039 (2d

Cir. 1983)("[A] remediable impairment is not disabling."); Aman v. Colvin, 46 F. Supp.

3d 220, 224-25 (W.D.N.Y. 2014)(finding determination that applicant had not suffered

from medically determinable impairment was supported by substantial evidence where

"the record suggests that plaintiffs treatment and medication were highly effective in

mitigating plaintiffs symptoms"). The only record evidence Plaintiff points to in support

of the Deficiency's severity is her testimony regarding her pain and fatigue (Dkt. 10 at

96-97, 106-07), progress notes from 2013 (id at 366-67), and an assessment from 2014

(id. at 584). The notes and assessment predate August 2015, which is the earliest start date

for the Deficiency that the record could support, and the ALJ had discretion to weigh

Plaintiffs subjective testimony "in light ofthe other evidence in the record" related to the

impairment. Genier v. Astrue, 606 F.3d 46, 49(2d Cir. 2010). As there appears to be no

other evidence in the record after the November 10, 2015, diagnosis date demonstrating

the severity of the Deficiency, it was reasonable for the ALJ to conclude that "[tjhere is

nothing in the medical evidence of record to suggest" the Deficiency "would cause more

than a minimal limitation on [Plaintiff's ability to perform basic work activities." (Dkt.

10 at 69-70).2


^      Plaintiff also argues that the accuracy ofthe opinions ofthe consultative examiners
and state agency consultants is called into question because they "were rendered without
knowledge ofPlaintiffs diagnosis" ofthe Deficiency. (Dkt. 11-1; Dkt. 16 at 4). However,
                                           - 11 -
       Moreover, had the ALJ erred in his assessment of the Deficiency's severity, "the

omission ofan impairment[by the ALJ]at step two does not in and ofitselfrequire remand

and may be deemed harmless error." Rye v. Colvin, 2016 WL 632242, at *3(D. Vt. Feb.

17, 2016)(citing Pompa v. Comm'r ofSoc. Sec., IZ Fed. Appx. 801, 803 (6th Cir. 2003)

and Johnson v. Bowen,817 F.2d 983,986(2d Cir. 1987)). "This is particularly true where

the disability analysis continued and the ALJ considered all ofthe claimant's impairments

in combination in his RFC determination." Id.(citing Reices-Colon v. Astrue,523 F.App'x

796, 798 (2d Cir. 2013)). Although Plaintiff contends the RFC finding failed to include

limitations attributable to the Deficiency (Dkt. 11-1 at 20-21), the ALJ stated he

"considered all symptoms" when assessing Plaintiffs work-related limitations, and

discussed the evidence that led up to and included the diagnosis ofthe Deficiency. (Dkt.

10 at 75-77("The claimant stated that medications provide partial relief and injections are

helpful in controlling her pain.")). Accordingly, even if the ALJ's determination that the

Deficiency was a non-severe impairment was not supported by substantial evidence, it was

harmless error.




all ofthese opinions were rendered well before the August 2015 biopsy,and so were issued
not without knowledge of Plaintiffs diagnosis, but before the diagnosis. (See Dkt. 10 at
329 (January 7, 2015 evaluation by Dr. Luna); id. at 334 (January 7, 2015 evaluation by
Dr. Balderman); id. at 339 (January 30, 2015 opinion by state agency consultants)).
Additionally, the fact that none of these doctors diagnosed Plaintiff with the Deficiency
does not support Plaintiffs argument that the Deficiency has been ongoing since 2013.
                                          - 12-
       B.     Inclusion of Left Upper Extremity Limitations in RFC Finding

       Plaintiff argues that the ALJ failed to include left upper extremity limitations when

making his RFC finding even though "[t]he evidence clearly demonstrates the significant

left upper extremity limitations Plaintiff suffers." (Dkt. 11-1 at 24), The Court is

unpersuaded by Plaintiffs argument for the reasons that follow.

       Plaintiff contends that the ALJ in his RFC finding determined that "Plaintiff was

able to lift up to 20 pounds with her left upper extremity, which is wholly unsupported by

the evidence ofrecord." (Dkt. 11-1 at 22). Plaintiffs argument mischaracterizes the ALJ's

decision. The ALJ limited Plaintiff to light work (Dkt. 10 at 74), which is defined in 20

C.F.R. 404.1567(b), as "lifting no more than 20 pounds at a time with frequent lifting or

carrying ofobjects weighing up to 10 pounds." Nowhere does the RFC assess that Plaintiff

can lift up to 20 pounds with only her left upper extremity; instead the ALJ found that

Plaintiff could lift up to 20 pounds in general.

       Plaintiff ftirther argues that the ALJ attempted to "downplay" the severity of

Plaintiffs left upper extremity pain by failing to specify that Dr. Balderman's opinion

regarding Plaintiffs physical limitations was specific to her left upper extremity and by

mischaracterizing the pain relief provided by trigger point injections Plaintiff received.

(Dkt. 11-1 at 22-23). These arguments once again misstate the ALJ's decision. To the

extent the ALJ did not include the portion of Dr. Balderman's opinion referenced by

Plaintiff,"an ALJ is not required to discuss every piece of evidence submitted" and "[a]n

ALJ's failure to cite specific evidence does not indicate that such evidence was not

                                           - 13-
considered." Brault v. Soc. Sec. Adm'r, Comm'r, 683 F.3d 443, 448(2d Cir. 2012)(per

curiam) (quotation omitted). The record shows that the evidence of the location of

Plaintiffs postherpetic neuralgia was indeed considered because the ALJ repeatedly

recognized that Plaintiffhas postherpetic neuralgia "in the left upper posterior thoracic area

at the level of the scapula," and found it to be a severe impairment. {See, e.g., Dkt. 10 at

76). Additionally, the ALJ's characterization of the injections as being "helpful in

controlling her pain"{id.) is consistent with Plaintiffs hearing testimony that "they help a

little bit" {id. at 103).

       Plaintiff also contends that the ALJ's decision "failed to demonstrate how limiting

Plaintiffto light work with ... additional limitations ... accounts for all ofthe limitations

imposed by her postherpetic neuralgia." (Dkt. 11-1 at 24). However, the Second Circuit

has held:


       Where an ALJ's analysis at Step Four regarding a claimant's functional
       limitations and restrictions affords an adequate basis for meaningful judicial
       review, applies the proper legal standards, and is supported by substantial
       evidence such that additional analysis would be unnecessary or superfluous,
       we agree... that remand is not necessary merely because an explicit
       function-by-function analysis was not performed.

Cichocki V. Astrue, 129 F.3d 172, 177 (2d Cir. 2013). In the instant matter, the ALJ's

decision was supported by substantial evidence. As discussed further below, the ALJ

afforded "some weight" to Dr. Balderman's consultative opinion that Plaintiff"had mild

physical limitations mainly due to persistent pain." (Dkt. 10 at 77). The ALJ noted that at

the consultative examination. Plaintiff "had full range of motion" and "full strength and

dexterity," as well as "exhibited tenderness to mild palpitation in the area of the left
                                           - 14-
scapula." {Id. at 76). The ALJ then took Plaintiffs severe impairment of postherpetic

neuralgia into account "by limiting [Plaintiff] to light work with the additional limitations

that the claimant must avoid concentrated exposure to extreme heat and cold; and must

avoid hazardous machinery, unprotected heights, and open flames." {Id.). Plaintiff fails

to point to any portion of the medical record contradicting the ALJ's findings as to the

appropriateness ofthe limitations he imposed, nor does the Court's review ofthe record so

find. See Cichocki, 729 F.3d at 177("Remand may be appropriate ... where an ALJ fails

to assess a claimant's capacity to perform relevant functions, despite contradictory

evidence in the record[.]"); Sperduti v. Comm'r ofSoc. Sec., No. l:18-CV-0527(WBC),

2019 WL 3029515, at *4 (W.D.N.Y. July 11, 2019)(holding ALJ's RFC finding was

proper where "[t]he ALJ's physical RFC was more restrictive than Dr. Liu's medical

opinion and supported by the evidence as outlined by the ALJ" and where plaintiff failed

"to provide any evidence in the record to support a more restrictive RFC"). Accordingly,

the Court fmds that not providing explicit reasons for Plaintiffs specific limitations does

not necessitate remand ofthe ALJ's decision.


       C.     Discounting Medical Opinions in the RFC Analysis

       Plaintiff further argues the ALJ discounted or disregarded every medical opinion of

record and instead unlawfully substituted his ownjudgment for that ofa competent medical




                                           -15-
opinion, (Dkt. 11-1 at 24). For the reasons that follow, the Court is also not persuaded by

this contention.


       In assessing a disability claim, an ALJ must consider and weigh the various medical

opinions ofrecord. Pursuant to the Commissioner's regulations:

      [T]he ALJ must consider various factors in deciding how much weight to
      give to any medical opinion in the record, regardless ofits source, including:
      (i) the frequency of examination and the length, nature and extent of the
      treatment relationship; (ii) the evidence in support of the . . . physician's
      opinion; (iii) the consistency ofthe opinion with the record as a whole;(iv)
      whether the opinion is from a specialist; and (v)other factors brought to the
      Social Security Administration's attention that tend to support or contradict
      the opinion.

Pike V. Colvin, No. 14-CV-159-JTC, 2015 WL 1280484, at *5(W.D.N.Y. Mar. 20, 2015)

(quotation and alterations omitted). "An ALJ does not have to explicitly walk through

these factors," so long as the Court can conclude that he or she "applied the substance" of

the regulations and appropriately set forth the rationale for the weight given to the opinions.

Hall V. Colvin, 37 F. Supp. 3d 614, 625(W.D.N.Y. 2014)(quoting Halloran v. Barnhart,

362 F.3d 28, 32(2d Cir. 2004)).

       In the instant matter, the ALJ gave "some weight" to the opinions of consultative

examiners Dr. Luna and Dr. Balderman, and to the opinion of the state agency medical

consultants.^ (Dkt. 10 at 77). The ALJ found Dr. Luna's opinion from the psychological



^      Plaintiff also argues the decision "failed to consider the comprehensive mental
health assessments completed by Plaintiffs treating counselor." (Dkt. 11-1 at 25).
However, the assessments referred to by Plaintiff are not opinions, i.e., "statements from
acceptable medical sources that reflect judgments about the nature and severity of
[Plaintiffs] impairment(s)," that the ALJ was required to consider. 20 C.F.R.
                                            - 16-
consultative exam was somewhat consistent with the objective medical evidence. (Dkt. 10

at 77). Additionally,the ALJ found the opinion ofinternal medicine consultative examiner

Dr. Balderman was somewhat consistent with the medical evidence. (M). The ALJ relied

on Dr. Balderman's physical assessment that Plaintiff had full range of motion and full

strength and dexterity, but stated his opinion would only be given "some weight" because

the "opinion was vague, and did not list the claimant's physical limitations in vocationally

relevant terms." {Id.). The ALJ's decision gave no weight to the physical findings ofthe

state agency medical consultants because they were made by a single decision maker, and

found that the state agency opinion regarding Plaintiffs mental limitations was somewhat

consistent with the objective medical evidence of record. {Id.).

       "Simply because the ALJ afforded no single opinion controlling weight does not

mean... that []he substituted [his] own expertise of the medical proof for medical

opinion." Currie v. Comm'r ofSoc. Sec., No. 17-CV-602(MAT), 2018 WL 5023606, at

*3(W.D.N.Y. Oct. 17, 2018). "[Rjemand is not always required ... where ... the record

contains sufficient evidence from which an ALJ can assess the petitioner's residual

functional capacity." Tankisi v. Comm.'r ofSac. Sec., 521 F. App'x 29, 34(2d Cir. 2013).

"[T]he Social Security Administration considers the data that physicians provide but draws

its own conclusions as to whether those data indicate disability." Snell v. Apfel, 177 F.3d

128, 133 (2d Cir. 1999). In other words, an ALJ can rely on the underlying assessment



§ 404.1527(a)-(b). Instead, they are summaries of Plaintiffs statements regarding her
symptoms not entitled to the weight afforded medical opinions.
                                          - 17-
from a consultative opinion in making his determination. See Pellam v. Astrue, 508 F.

App'x 87,90(2d Cir. 2013)(holding the ALJ did not have further obligation to supplement

record after discounting physician opinion but "tak[ing] into account many of [the

physician]'s findings").

       The ALJ's decision regarding Plaintiffs limitations is supported by substantial

evidence. In the instant matter, the ALJ used the factual findings from the opinions ofDr.

Balderman, Dr. Luna, and the state agency medical consultants in making his RFC

determination.'' (Dkt. 10 at 77). The ALJ also used the other medical evidence of record

to make his finding, including Plaintiffs treatment records, none ofwhich contradicted his

RFC determination. (Id. at 75-77);see Pellam,508 F. App'x at 90(citing Rosa v. Callahan,

168 F.3d 72, 79 n.5 (2d Cir. 1999) ("[W]here there are no obvious gaps in the

administrative record, and where the ALJ already possesses a 'complete medical history,'

the ALJ is under no obligation to seek additional information[.]"); Thomas v. Colvin, No.

14-CV-6302, 2015 WL 4412873, at *8(W.D.N.Y. July 20, 2015)("[TJhere is nothing in

the RFC that plainly contradicts Dr. Boehlert's opinion, and there is no indication that the

ALJ selectively chose evidence in the record to support his conclusion, even assuming,

arguendo, that the RFC was not reconciled seamlessly with Dr. Boehlert's opinion."). If

anything, the ALJ's RFC finding was in many respects more restrictive than the opinions


''     Plaintiff argues the ALJ's failure "to include any limitations in regard to Plaintiffs
ability to reach, handle, finger, and feel" is unsupported by evidence in the decision. (Dkt.
16 at 6). However,the ALJ's decision relied on the physical assessment conducted by Dr.
Balderman, and stated Dr. Balderman found Plaintiff "had full range of motion and full
strength and dexterity." (Dkt. 10 at 77).
                                           -18-
ofrecord, which is not improper. See Tammy Lynn B. v. Comm 'r ofSac. Sec., 382 F. Supp.

3d 184, 195 (N.D.N.Y. 2019)("There is nothing improper about an ALJ considering

medical opinion evidence that assesses, say, few or no exertional limitations and then

relying in part on the combined force of other record evidence, such as a claimant's

subjective testimony, to nevertheless choose to assign certain limitations that result in a

more restrictive RFC finding."). For example. Dr. Balderman opined Plaintiff had only

"mild physical limitations mainly due to persistent pain" in her left scapula (Dkt. 10 at

337), whereas the ALJ limited Plaintiffto light work with further restrictions (id. at 74-75).

       Accordingly, the Court finds under these circumstances that the ALJ's RFC finding

was supported by substantial evidence, and that further development ofthe record was not

necessary.


                                     CONCLUSION


       For the foregoing reasons, the Commissioner's motion for judgment on the

pleadings (Dkt. 14) is granted and Plaintiffs motion for judgment on the pleadings

(Dkt. 11)is denied. The Clerk of Court is directed to enter judgment and close this case.

       SO ORDERED.




                                                  ELJ^ABET^. WOLFDRD
                                                    lited States District Judge
Dated: September 13, 2019
       Rochester, New York




                                             19
